NUMBER 13-14-00121-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JOSE JUAN GARCIA,                                                           Appellant,

                                           V.

CARLOS TORRES SANTINI,                                                        Appellee.


             On Appeal from the County Court at Law No. One
                        of Hidalgo County, Texas.



                          ORDER OF ABATEMENT
               Before Justices Garza, Benavides, and Perkes
                             Order Per Curiam

      This cause is before the Court on appellant’s motion for extension of time to seek

legal counsel and to file appellant’s brief. On April 17, 2014, this Court issued an order

granting appellant’s counsel’s motion to withdraw. The reporter’s record has not been

filed and the briefing schedule has not begun.
         Appellant’s motion for extension of time to seek legal counsel is GRANTED.

Accordingly, the appeal is abated to provide appellant the opportunity to seek new

counsel. This appeal is ordered ABATED until June 2, 2014 or upon further order of this

Court.

         Appellant is directed to notify the Court, on or before June 2, 2014, if he has

retained new counsel by filing a notice including that attorney’s name, mailing address,

telephone number, facsimile number, and State Bar of Texas identification number. See

generally TEX. R. APP. P. 6.

         It is so ORDERED.

                                                       PER CURIAM


Delivered and filed the
9th day of May, 2014.




                                            2